Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                            Document    Page 1 of 11
Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                            Document    Page 2 of 11
Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                            Document    Page 3 of 11
Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                            Document    Page 4 of 11
Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                            Document    Page 5 of 11
Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                            Document    Page 6 of 11
Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                            Document    Page 7 of 11
Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                            Document    Page 8 of 11
Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                            Document    Page 9 of 11
Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                           Document     Page 10 of 11
Case 19-82798-CRJ11   Doc 96 Filed 02/20/20 Entered 02/20/20 16:05:42   Desc Main
                           Document     Page 11 of 11
